Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 Reasons for Allowance
3.	Claims 1, 3, 5, 7-9, 13, 14, 16, 17, 20, 22-24 and 27-37 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a capacitive sensing controller, which minimize capacitance drift caused by environment changes, thereby improve accuracy of proximity and touch detection in mobile devices. Independent claim 1 identifies the distinct limitations “a second capacitive sensor input to provide a second sensor reading, wherein the second sensor reading is modified by a coefficient defining a relationship between the first capacitive sensor input and second capacitive sensor input”. Independent claim 7 identifies the distinct limitations “a second capacitive sensor input to provide a second sensor reading, wherein the second sensor reading is modified by a coefficient selected based on a range of values for the second sensor reading”. Independent claims 14, 20 and 33 identify the distinct limitations “a second capacitive sensor input to provide a 
	The closest prior arts Grunthaner et al. (US 2012/0026123) and Novet (US 2014/0066124) and Confalonieri et al (US 4,799,042) all discussed in the Office action dated 12/31/2020, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693